United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Spokane, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2334
Issued: July 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 21, 2010 appellant filed a timely appeal from the August 9, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) terminating his wage-loss
compensation. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation effective August 10, 2010 on the grounds that he had no disability due to his
employment injuries after that date.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 24, 2005 appellant, then a 48-year-old transportation security screener
sustained an injury when his elbow popped while moving a bag to a table. OWCP initially
accepted that appellant sustained right elbow and forearm sprains/strains on September 24, 2005
and it later accepted that he sustained a right shoulder superior glenoid labrum lesion, right
shoulder/upper arm sprain and right lateral epicondylitis on that date. Under a separate claim
file, it accepted that appellant sustained right shoulder adhesive capsulitis as a consequence of
his September 24, 2005 injury.
On January 10, 2008 appellant underwent arthroscopic surgery of his right shoulder in the
form of an anterior capsulorrhaphy, Bankart repair, biceps tendonesis and rotator cuff repair. He
stopped work on March 2, 2007 and was terminated from the employing establishment on
April 7, 2007 for reasons unrelated to the work injury. Appellant continued to receive wage-loss
compensation and medical benefits.
In an August 20, 2008 report, Dr. Graeme French, an attending Board-certified
orthopedic surgeon, found that appellant’s right upper extremity had reached 90 percent
resolution and he removed all lifting restrictions.
In an October 14, 2008 report, Dr. George R. Harper, a Board-certified orthopedic
surgeon serving as OWCP’s referral physician, determined that appellant had permanent work
restrictions, but the record does not contain a complete Form OWCP-5c (work capacity
evaluation) from this period. He noted that he preferred that appellant’s work capacity be based
on a functional capacity evaluation.
Dr. Harper later reviewed a November 18, 2008 functional capacity evaluation and, in a
February 26, 2009 Form OWCP-5c, he indicated that appellant could work eight hours per day.
He noted that appellant had permanent restrictions of sitting, walking and standing for four hours
per day; reaching for two hours per day; no reaching above the right shoulder; twisting, bending
and stooping for two hours per day; repetitive movement of the right elbow for two hours per
day (no more than five pounds); pushing, pulling and lifting with the right arm for two hours per
day, and operating a motor vehicle no more than four hours per day.
The November 18, 2008 functional capacity evaluation indicated that appellant refused to
perform leg, back or floor static strength tests or power, back or barrier lifts for fear of pain or
reinjury. Appellant exhibited symptom/disability exaggeration behavior and poor effort on
validity criteria, suggesting a voluntary effort to demonstrate a greater level of disability than
was actually present. Given the poor effort during testing, OWCP asked Dr. Harper to review
the November 18, 2008 functional capacity evaluation again and to readdress appellant’s work
restrictions.
In a July 14, 2009 Form OWCP-5c, Dr. Harper indicated that, based on the accepted
conditions to appellant’s right upper extremity, he could work eight hours per day with
limitations from reaching (including reaching above the shoulder), operating a motor vehicle and
climbing. Repetitive movements of the elbow were limited to four hours per day (up to 5

2

pounds); pushing and pulling was limited to four hours per day (up to 5 pounds) and lifting was
limited to four hours per day (up to 10 pounds).
On May 9, 2009 Dr. French opined that appellant’s medical conditions had reached
maximum medical improvement. He found that, based on the residual loss of function of
appellant’s arm and back (a nonwork-related condition), he could not work eight hours per day.
Appellant was limited to reaching three hours per day (without reaching above the shoulder);
pushing and pulling up to 30 pounds (for one hour per day); lifting up to 40 pounds (for one hour
per day) and climbing for one hour per day. OWCP asked Dr. French to provide limitations
based only on appellant’s right upper extremity conditions and on September 5, 2009 he relayed
that appellant could not work eight hours per day and could not perform repetitive grip work.
Dr. French had limitations of occasional reaching; no reaching above the shoulder; pushing up to
40 pounds; pulling and lifting up to 30 pounds and no climbing on ladders. No restrictions were
provided for repetitive wrist or elbow movement or for operating a motor vehicle.
Based on the conflicting medical opinions of Dr. French and Dr. Harper, OWCP referred
appellant for an impartial medical examination with Dr. Robert C. Colburn, a Board-certified
orthopedic surgeon. In a November 4, 2009 report, Dr. Colburn reviewed the evidence of record
and reported examination findings of appellant, finding that he had permanent limitations
regarding his right upper extremity. In a November 9, 2009 Form OWCP-5c, he indicated that
appellant was limited in the number of hours he could perform certain activities, but he did not
indicate whether appellant could work eight hours per day in a modified position. OWCP asked
Dr. Colburn to clarify his report but a January 20, 2010 Form OWCP-5c did not provide the
requested clarification.
Given Dr. Colburn’s failure to clarify his opinion, appellant was referred to Dr. Lance C.
Brigham, a Board-certified orthopedic surgeon, for an impartial medical examination. In an
April 16, 2010 report, Dr. Brigham reviewed the evidence of record and reported the findings of
his examination of appellant. He indicated that appellant complained of constant pain over the
lateral deltoid in his right shoulder and intermittent pain and numbness over the right lateral
epicondylar area which increased with activity. Dr. Brigham noted that, upon examination, there
was no pain on palpation of the right or left medial or lateral epicondyle. He diagnosed lateral
epicondylitis on a more-probable-than-not-basis due to the September 24, 2005 work injury.
Dr. Brigham found that appellant had “very few physical limitations” but stated that “restrictions
have already been placed on his use of the right shoulder.” He found that appellant had no
physical restrictions for nonwork-related conditions and indicated that he demonstrated a very
high degree of pain disability, marked pain behavior and complaints of pain disability.
Dr. Brigham completed a Form OWCP-5c on April 16, 2010. He indicated that appellant
was not capable of performing his date-of-injury job, but noted that he could work eight hours
per day with permanent restrictions of no reaching (including no reaching above the shoulder),
no climbing and no lifting more than 20 pounds. On May 5, 2010 OWCP sought clarification
from Dr. Brigham, requesting that he provide an opinion on appellant’s physical limitations and
work capacity irrespective of any prior limitations set. In a May 17, 2010 letter, Dr. Brigham
stated, “Regarding his right shoulder and ‘irrespective of any prior limitation set,’ [appellant]
would have no restrictions that would prevent him from ‘performing his usual job.’”

3

In a July 2, 2010 letter, OWCP advised appellant that it proposed to terminate his wageloss compensation based on the opinion of Brigham, the impartial medical specialist who found
that he could perform his regular work for the employing establishment. It provided appellant 30
days to submit evidence and argument challenging the proposed termination action.
In a July 8, 2010 letter, appellant argued that the opinion of Dr. Brigham was not
sufficiently well rationalized to justify termination of his wage-loss compensation. He asserted
that Dr. Brigham did not explain why he changed his opinion on his level of disability.
Appellant submitted a May 18, 2010 report in which Dr. William Weigel, an attending Boardcertified neurologist, described his application of steroid injections in the low back. He also
submitted a number of medical records which had already been submitted to OWCP.
In an August 9, 2010 decision, OWCP terminated appellant’s wage-loss compensation
effective August 10, 2010 on the grounds that he had no disability due to his employment
injuries after that date. It found that the weight of the medical evidence rested with the opinion
of Dr. Brigham.
LEGAL PRECEDENT
Under FECA,2 once OWCP has accepted a claim it has the burden of justifying
termination or modification of compensation benefits.3 OWCP may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.4
Its burden of proof includes the necessity of furnishing rationalized medical opinion evidence
based on a proper factual and medical background.5
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”6 In situations
where there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.7
ANALYSIS
In the present case, OWCP properly determined that there was a conflict in the medical
opinion between Dr. French, an attending Board-certified orthopedic surgeon, and Dr. Harper, a
2

5 U.S.C. §§ 8101-8193.

3

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

4

Id.

5

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

5 U.S.C. § 8123(a).

7

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

4

Board-certified orthopedic surgeon acting as OWCP’s referral physician, regarding the extent of
appellant’s wage loss due to his accepted employment injuries.8 In order to resolve the conflict,
OWCP properly referred appellant, pursuant to section 8123(a) of FECA, to Dr. Brigham, a
Board-certified orthopedic surgeon, for an impartial medical examination and an opinion on the
matter.9
The Board finds that the opinion of Dr. Brigham is not sufficiently well rationalized to
represent the weight of the medical opinion and to resolve the conflict in the medical opinion
regarding whether appellant continues to have wage loss due to his accepted employment
injuries.10
In an April 16, 2010 report, Dr. Brigham indicated that appellant complained of constant
pain over the lateral deltoid in his right shoulder and intermittent pain and numbness over the
right lateral epicondylar area which increased with activity. Although he found that appellant
had “very few physical limitations,” he diagnosed lateral epicondylitis on a more-probable-thannot-basis due to the September 24, 2005 work injury. Dr. Brigham did not explain why this
continuing work-related condition would not cause some level of disability from work, nor did
he explain why appellant’s multiple work-related right shoulder conditions had improved to the
extent that they no longer caused him to sustain wage loss.
Dr. Brigham stated in his April 16, 2010 report that appellant had no physical restrictions
due to nonwork-related conditions. In a Form OWCP-5c completed on April 16, 2010, he
indicated that appellant was not capable of performing his date-of-injury job, but noted that he
could work eight hours per day with permanent restrictions of no reaching (including no reaching
above the shoulder), no climbing and no lifting more than 20 pounds. Therefore, Dr. Brigham
ostensibly provided an opinion that appellant’s inability to perform his regular work was due to
his accepted employment injuries. On May 5, 2010 OWCP sought clarification from him,
requesting that he provide an opinion on appellant’s physical limitations and work capacity
irrespective of any prior limitations set. In a May 17, 2010 letter, Dr. Brigham stated,
“Regarding his right shoulder and ‘irrespective of any prior limitation set,’ [appellant] would
have no restrictions that would prevent him from ‘performing his usual job.’” However, he did
not provide any explanation for this sudden change in his opinion on appellant’s ability to work.
Dr. Brigham did not provide adequate medical rationale for his new opinion that appellant’s
accepted employment injuries no longer caused him to sustain wage loss.
For these reasons, OWCP did not meet its burden or proof to terminate appellant’s wageloss compensation effective August 10, 2010.

8

In reports from mid 2009, Dr. French and Dr. Harper recommended different degrees of work restrictions.
OWCP initially accepted that appellant sustained right elbow and forearm sprains/strains on September 24, 2005 and
it later accepted that he sustained a right shoulder superior glenoid labrum lesion, right shoulder/upper arm sprain
and right lateral epicondylitis on that date. It also accepted that he sustained a consequential injury in the form of
right shoulder adhesive capsulitis.
9

See supra note 5 and accompanying text.

10

See supra note 6.

5

CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
wage-loss compensation effective August 10, 2010 on the grounds that he had no disability due
to his employment injuries after that date.
ORDER
IT IS HEREBY ORDERED THAT the August 9, 2010 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: July 5, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

